Citation Nr: 1025435	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-22 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel








INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

First, a May 2007 rating decision granted service connection for 
PTSD and assigned a 30 percent rating. The Veteran filed a June 
2007 Notice of Disagreement (NOD) with the initial disability 
rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 
The RO in response issued a November 2007 Statement of the Case 
(SOC). While the Veteran did not file a VA Form 9 (Substantive 
Appeal to the Board) to perfect his appeal, on a February 2008 
statement (his NOD on the separate claim for a TDIU) the Veteran 
clearly indicated he was still contesting the matter of his 
initial disability rating. The Board accepts this communication 
as a substantive appeal.  See 38 C.F.R. § 20.202 (2009).    

Also on appeal is a January 2008 rating decision which denied 
entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.











REMAND

The Board has reviewed the record as it pertains to the 
evaluation of the Veteran's service-connected PTSD. 
Unfortunately, there is not contemporaneous medical evidence to 
provide a sound basis to accurately rate this service-connected 
condition. The last relevant VA Compensation and Pension 
examination is dated from May 2007, more than three years ago. A 
more recent examination is therefore needed. See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. 
Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does 
not adequately reveal the current state of the claimant's 
disability ...the fulfillment of  the statutory duty to assist 
requires a thorough and contemporaneous medical examination."). 
See also Caffrey v. Brown, 6 Vet. App. 377 (1994). See, too,             
38 C.F.R. § 4.1 ("Over a period of many years, a veteran's 
disability claim may require reratings in accordance with changes 
in laws, medical knowledge and his or her physical or mental 
condition.").

The Board notes that the continued development of the Veteran's 
claim for increased rating for PTSD will affect the disposition 
of his TDIU claim.              The evidentiary findings on the 
severity of PTSD will be directly relevant to the issue of 
employability due to service-connected disability, particularly 
inasmuch as PTSD is the Veteran's only service-connected 
disability. Hence, these claims are inextricably intertwined, and 
a decision on the TDIU claim must be deferred pending disposition 
of the increased rating issue on appeal. See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
decision on one issue cannot be rendered until a decision on the 
other issue has been rendered). See also Parker v. Brown,        
7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA psychiatric examination to determine the 
current severity of the Veteran's PTSD. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination. All indicated tests and 
studies should be performed, and all findings 
should be set forth in detail. It is 
requested that the VA examiner indicate all 
present symptoms and manifestations 
attributable to the Veteran's service-
connected PTSD, in accordance with the rating 
criteria specified at 38 C.F.R. § 4.130, 
Diagnostic Code 9411. The examiner should 
assign a Global Assessment of Functioning 
(GAF) score and explain the basis for this 
finding. The examiner should further comment 
upon whether the Veteran is incapable of 
securing and maintaining substantially 
gainful employment due solely to the severity 
of his               service-connected PTSD. 
The VA examiner must further specifically 
indicate his review of the conclusion of the 
May 2007 VA examiner that the Veteran was not 
unemployable due to service-connected 
disability, as well as all evidence of 
psychiatric treatment on file. 

2.	The RO/AMC should then review the claims 
file.              If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO/AMC should readjudicate 
the claims on appeal, based upon all 
additional evidence received. If any benefit 
sought on appeal is not granted, the Veteran 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.        
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


